UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-167090 ASIA CARBON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Maryland 26-2895795 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 E. 86th Street, Suite 19B New York, New York 10028-0501 (Address of principal executive offices) (Zip Code) (646) 623-6999 (Issuer's telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 52,357,052 shares of common stock, $.001 par value, as of November 2, 2012. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 EXHIBITS/CERTIFICATIONS Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Consolidated Balance Sheets September30, 2012 (Unaudited) and December 31, 2011 F - 1 Consolidated Statements of Income and Comprehensive Income Three and Nine Months ended September 30, 2012 and 2011 (Unaudited) F - 2 Consolidated Statements of Cash Flows Nine Months ended September 30, 2012 and 2011 (Unaudited) F - 3 Notes to Consolidated Financial Statements (Unaudited) F - 4 3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current Assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Total Current Assets Property, Plant and Equipment, net Other Assets: Land use rights, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable Accrued liabilities Taxes payable Investor deposit payable Due to shareholder Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 52,357,052 and 50,978,580 issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Depreciation Selling Professional fees Other Total Operating Expenses Income From Operations Other Income and (Expense) Interest income Interest expense ) Total Other Income and (Expense) Income Before Provision for Tax Provision for tax Net Income Other comprehensive income Comprehensive Income $ Net Income Per Share - Basic $ Net Income Per Share - Diluted $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for doubtful accounts Depreciation Amortization of land use rights Common stock issued for services Options issued for services - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Increase in inventories ) ) Increase in prepaid expenses ) ) Decrease in accounts payable ) ) Increase in accrued expenses Decrease in taxes payable ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Repayment of short term debt ) ) Proceeds from short term debt Cash advances from shareholder - Decrease in investor deposit payable 15 Proceeds from private placement Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash Net (Decrease) Increase in Cash and Equivalents ) Cash and Equivalents - Beginning of the Period Cash and Equivalents - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2(UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Organizations Asia Carbon Industries, Inc. (“Asia Carbon”) was incorporated June 23, 2008 under the laws of the State of Maryland.The Company is a holding Company to develop business opportunities in the People’s Republic of China (“PRC” or “China”). On November 10, 2008, Asia Carbon formed a wholly-owned subsidiary, Jin Zheng Li-Te-Wei-Si Carbon (Taiyuan) Inc. (“Liteweisi”)under PRC law in Taiyuan, China. Liteweisi is a management company formed to manage operations in China. Taiyuan Hongxing Carbon Black Ltd. (“Hongxing”) was incorporated December 4, 2003 under the laws of the PRC. Hongxing is located at Qingxu County, Taiyuan, Shanxi province of China. Hongxing had two shareholders with registered capital of $384,300. Hongxing’s registered capital was $3,316,300 after one shareholder contributed $2,932,000 to Hongxing in 2008. On December 29, 2009, Asia Carbon, through Liteweisi, entered into Entrusted Management, Exclusive Option, Exclusive Purchase, Pledge of Equity and Shareholders’ Voting Proxy Agreements (collectively, the “Entrusted Agreements”) with Hongxing and shareholders of Hongxing, Guoyun Yao and Chunde Meng (“Hongxing Shareholders”). The effect of the Entrusted Agreements was to cede control of management and the economic benefits of Hongxing to Liteweisi.Asia Carbon issued 36,239,394restricted shares of its common stock, par value $0.001 per share, to Karen Prudente, nominee and trustee for the Hongxing Shareholders for Hongxing and the Hongxing Shareholders for the Entrusted Agreements with Liteweisi. The Entrusted Agreements gave Asia Carbon, through Liteweisi, the ability to substantially influence Hongxing’s operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate Asia Carbon to absorb a majority of the risk of loss from Hongxing’s activities and enable Asia Carbon to receive a majority of its expected residual returns, Asia Carbon, through its wholly-owned subsidiaries, accounts for Hongxing as its Variable Interest Entity (“VIE”) under Accounting Standards Codification (“ASC”) subtopic 810-10. Accordingly, Asia Carbon consolidates Hongxing’s operating results, assets and liabilities. For accounting purposes, the transaction was accounted for in a manner similar to a reverse merger or recapitalization, since the stockholders of Hongxing owned a majority of Asia Carbon’s common stock immediately following the transaction. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transaction are those of Hongxing and are recorded at the historical cost of Hongxing, and the consolidated financial statements after completion of the transaction include the assets and liabilities of Asia Carbon, Liteweisi, and Hongxing (collectively, the “Company”), historical operations of Hongxing, and operations of Asia Carbon and Liteweisi from the date of the transaction. The 36,239,394 restricted shares of common stock issued to Karen Prudente were presented as outstanding for all periods. On April 17, 2012, pursuant to a Call Option Agreements dated December 29, 2009 between Karen Prudente and Ms. Guo Yun Yao, the Chairman and Chief Executive Officer (“CEO”) of Asia Carbon, and Mr. Chun De Meng, a director and Chief Operating Officer (“COO”) of Asia Carbon, respectively (the “Call Option Agreements”), Ms. Guo Yun Yao and Mr. Chun De Meng exercised options to purchase 32,615,455 shares of common stock (the “Exercised Shares”). Of the Exercised Shares, Ms. Guo Yun Yao received 19,680,064 shares, representing 37.8% of the Company’s outstanding shares of common stock, and Mr. Chun De Meng received 2,535,391 shares, representing 4.8% of the Company’s outstanding shares of common stock. The remaining balance of shares held in trust by Karen Prudente is 3,623,939 shares. 10,400,000 shares of the Exercised Shares were immediately gifted to eight relatives of Ms. Yao and Mr. Meng. Asia Carbon, through Hongxing, manufactures three carbon black products N220, N330 and N660 under the brand name “Great Double Star” and other by-products. Most of the Company’s products are used by the China’s tire industry. Basis of Presentation The accompanying consolidated financial statements were prepared by the Company in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). F-4 Table of Contents Principles of Consolidation The consolidated financial statements include the accounts of Asia Carbon, its subsidiaries, and its VIE for which Asia Carbon is the primary beneficiary. All significant inter-company transactions were eliminated in consolidation. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and equivalents, accounts receivable, prepaid expenses, short term debt, accounts payable and accrued liabilities, various taxes payable and amounts due to shareholder. The fair value of these financial instruments approximates their carrying amounts in the balance sheets due to their short term maturity or by comparison to other instruments with similar terms. Foreign Currency Translation The functional currency of Hongxing and Liteweisi is the Chinese Renminbi (“RMB”).The reporting currency of the Company is the United States dollar (“US dollar”). The assets and liabilities of Hongxing and Liteweisi are translated into US dollars at period-end exchange rates.The revenues and expenses are translated into US dollars at average exchange rates of the periods. Resulting translation adjustments are recorded as a component of accumulated other comprehensive income within stockholders’ equity. The foreign exchange rates used in the translation are follows: Three Months Ended Nine Months Ended Year Ended September 30, September 30, December 31, RMB/US$ exchange rate at the period end Average RMB/US$ exchange rate for the period Transaction gains or losses arising from exchange rate fluctuation on transactions denominated in a currency other than the functional currency were included in the consolidated results of operations. There was no material foreign currency transaction gain or loss for the three and nine months ended September 30, 2012 or 2011. Cash and Equivalents Cash and equivalents consist of cash on hand, cash on deposit with banks, and highly liquid debt investments with a maturity of three months or less when purchased. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis, or market. Costs of inventories include raw materials and related costs incurred in bringing the products to the Company’s location and in proper condition. Market value is determined by reference to selling prices after the balance sheet date or to management’s estimates based on prevailing market conditions. The Company writes down inventories to market value if below cost. The Company also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. F-5 Table of Contents Property, Plant and Equipment, Net Property, plant and equipment is stated at cost less accumulated depreciation. Depreciation is calculated on a straight-line basis over the estimated useful lives of the respective assets. Long Lived Assets The Company evaluates potential impairment of long-lived assets, in accordance with ASC subtopic 360-10-15 “Impairment or Disposal of Long-Lived Assets” which requires to evaluate a long-lived asset for recoverability when there are events or circumstances that indicate the carrying value of the asset may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset or asset group is not recoverable (when carrying amount exceeds the gross, undiscounted cash flows from use and disposition) and is measured as the excess of the carrying amount over the asset’s (or asset group’s) fair value. Revenue Recognition We recognize revenue from sales of products. Sales are recognized when these four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectivity is reasonably assured. Sales revenue is presented net of value added tax (“VAT”), sales rebates and returns. No return allowance is made as product returns are insignificant based on historical experience. The Company performs ongoing credit evaluations of its customers’ financial condition, but generally does not require collateral to support customer receivables. Credit risk is controlled through credit approvals, limits and monitoring procedures. The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other factors. Accounts receivable are charged against the allowance for doubtful accounts once all collection efforts have been exhausted. Freight-in costs are included in cost of sales. Advertising Costs Advertising costs are expensed as incurred. There were no material advertising costs for the three and nine months ended September 30, 2012 and 2011. Research and Development In accordance with the ASC subtopic 730-10, “Research and Development”, the Company expenses all research and development costs as incurred. There were no material research and development cost for the three and nine months ended September 30, 2012 and 2011. Segment Information ASC subtopic 280-10 requires disclosures about segments and related information of a public entity.The Company manufactures and sells carbon black made from tar oil. The Company and its major suppliers and customers are located in the PRC. The Company operates in a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Statement of Cash Flows In accordance ASC Topic 230, “Statement of Cash Flows,” cash flows from the Company’s operations are calculated based upon local currencies using average translation rates. As a result, amounts reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding asset and liabilities balances on the consolidated balance sheets. Income Taxes The Company accounts for income taxes using the asset and liability method described in ASC subtopic 740-10, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance for deferred tax assets is recorded when it is more likely than not that some or all of the deferred tax assets will not be realized. F-6 Table of Contents Reclassifications Certain prior year amounts were reclassified to conform to the manner of presentation in the current year. Recent Accounting Pronouncements In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” (“ASU 2011-05”). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is to be applied retrospectively. The Company adopted this ASU by presenting the comparative components of comprehensive income within our consolidated financial statements of income and comprehensive income (unaudited). In September 2011, the FASB issued ASU No. 2011-08, “Intangibles - Goodwill and Other (Topic 350): Testing Goodwill for Impairment” (“ASU 2011-08”). This ASU is intended to simplify how entities test goodwill for impairment and permits an entity to first assess qualitative factors to determine whether it is “more likely than not” that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of these changes had no impact on our consolidated financial statements. On July 27, 2012, the FASB issued ASU 2012-02, Intangibles-Goodwill and Other (Topic 350) - Testing Indefinite-Lived Intangible Assets for Impairment. The ASU provides entities with an option to first assess qualitative factors to determine whether events or circumstances indicate that it is more likely than not that the indefinite-lived intangible asset is impaired. If an entity concludes that it is more than 50% likely that an indefinite-lived intangible asset is not impaired, no further analysis is required. However, if an entity concludes otherwise, it would be required to determine the fair value of the indefinite-lived intangible asset to measure the amount of actual impairment, if any, as currently required under US GAAP. The ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. The adoption of this pronouncement will not have a material impact on the Company’s financial statements. NOTE 3 – ACCOUNTS RECEIVABLE, NET Accounts receivable at September 30, 2012 and December 31, 2011(audited) consisted of the following: Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ NOTE 4– INVENTORIES Inventories at September 30, 2012 and December 31, 2011 (audited) consisted of the following: Raw materials $ $ Packing and other materials Finished products $ $ F-7 Table of Contents NOTE 5 – PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment at September 30, 2012 and December 31, 2011 (audited) is summarized as follows: Estimated Useful Lives Plant 20 $ $ Machinary and equipment 10 Transportation equipment 5 Other machinary and equipment 5 Construction in progress - Less: accumulated depreciation $ $ Depreciation of property, plant and equipment was $448,006 and $287,381 for the three months ended September 30, 2012 and 2011, and $1,337,713 and $956,208 for the nine months ended September 30, 2012 and 2011, respectively. Depreciation included in cost of sales was $422,362 and $270,167 for the three months ended September 30, 2012 and $1,260,537 and $783,361 for the nine months ended September 30, 2012 and 2011, respectively. The Company begun construction of a 3000KW power plant, which will utilize residual heat generated from the Company’s carbon black manufacturing process and related water supply project. The plant’s 3000KW capacity will satisfy the Company’s electricity needs for the current production capacities. Total estimated cost to complete the construction of these facilities is $1.1 million. The expected completion time is the end of November 2012. NOTE 6 – LAND USE RIGHTS, NET On December 29, 2005, the Company lent RMB554,130 ($88,168) to Xigu Village (“Village”), which was interest free and due December 29, 2008. The Village failed to repay the loan as of December 29, 2008. Pursuant to the loan agreement, once the Village was in default, the Company had the right to use the outstanding amount as a prepayment to its future rent obligation for 49 mu (8.07 acre) of land the Village owns. The lease requires a yearly payment of RMB10,000 ($1,591) through July 2053, which started from July 2003. The Company has no obligation to pay this lease due to the default of Village loan. The balance of the Village loan receivable was capitalized at December 31, 2008 as land use rights and amortized over the remaining life of the land use rights. On October 31, 2007, the Company lent an additional RMB1,000,000 ($159,110) to the Village. The loan was interest free and due October 31, 2010. Xigu Village failed to repay the loan as of October 31, 2010. Pursuant to the loan agreement, if the Village was unable to repay the loan when due, the Company had the right to offset the defaulted loan balance against future rent obligations of the Company’s newly leased second 49 mu (8.07 acre) parcel of land. The lease requires a yearly payment of RMB10,000 ($1,591) through June 2056, which started from June 2006. The Company has no obligation to pay this lease due to the default of Village loan. The balance of the Village loan receivable was capitalized as land use rights and amortized over the remaining life of the land use rights lease started on November 1, 2010. As of September 30, 2012 and December 31, 2011 (audited), land use rights were as follows: Land use rights $ $ Less: accumulated amortization Land use rights, net $ $ Amortization of land use rights was recorded as rent. Rent expense was $1,224 and $1,211 for the three months ended September 30, 2012 and 2011, respectively, and $3,682 and $3,587 for the nine months ended September 30, 2012 and 2011, respectively. F-8 Table of Contents As of September 30, 2012, the estimated annual amortization of land use rights for the next five years and thereafter is as follows: $ Thereafter Total $ NOTE 7 – SHORT TERM DEBT Short term debt at September 30, 2012 and December 31, 2011 (audited) consisted of the following: To Xigu Credit Union Interest at 13.25%, payable April 28, 2012 $ - $ Interest at 14.43%, payable December 27, 2012 - To Chengguan Credit Union Interest at 13.25%, payable April 28, 2012 - Interest at 14.43%, payable December 27, 2012 - Total Short Term Debt $ $ The short term debts are renewable based on the past credit of the Company. Interest is paid quarterly. There are no other terms or loan covenants relating to these short term loans. On April 28, 2012, the Company repaid the $511,658 loan to Xigu Credit Union and the $864,416 loan to Chengguan Credit Union. On April 28, 2012, the Company borrowed (i) $505,970 from Xigu Credit Union at 14.43% due December 27, 2012; and (ii) $860,785 from Chengguan Credit Union at 14.43% and matures December 27, 2012. NOTE 8 – TAXES PAYABLE Taxes payable at September 30, 2012 and December 31, 2011 (audited) consisted of: PRC corporation income tax $ $ Value added tax Other 85 Total $ $ NOTE 9– COMMITMENTS AND CONTINGENCIES Country Risk As the Company's principal operations are conducted in the PRC, it is subject to considerations and risks not typically associated with companies in North America and Western Europe. These risks include, among others, risks associated with the political, economic and legal environments and foreign currency exchange limitations encountered in the PRC. The Company's results of operations may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, among other things. In addition, all of the Company's transactions in the PRC are denominated in RMB, which must be converted into other currencies before remittance from the PRC. Both conversion of RMB into foreign currencies and remittance of foreign currencies abroad require approval of the PRC government. F-9 Table of Contents Lack of Insurance The Company currently has no insurance for its office facilities and operations and cannot be certain it can cover the risks associated with such lack of insurance or that it will be able to obtain and/or maintain insurance to cover these risks at economically feasible premiums. 2011 Stock Incentive Plan On September 13, 2011, the board of directors (“BOD”) of Asia Carbon passed a resolution to adopt Asia Carbon’s 2011 Incentive Stock Plan (the “Plan”) which aims to support and increase the Company’s ability to attract, engage and retain individuals of exceptional talent, to provide additional incentive for persons employed by the Company, including without limitation any employee, director, general partner or officer, and to advance the best interests of the Company by providing to those persons who have a substantial responsibility for its management, affairs, and growth, a proprietary interest in the success of the Company, thereby encouraging them to maintain their relationships with the Company. The Plan reserved 5,000,000 shares of common stock of the Company for the issuance of equity awards thereunder. On March 16, 2012, the BOD passed a resolution to issue 1,000,000 shares of common stock of the Company under the Plan to 10 senior managers or key employees as part of compensation for 2012. The cost is estimated at $450,000 based on the closing price of the Company’s common stock on March 15, 2012 of $0.45. The Company plans to expense this compensation cost evenly in 2012, resulting in $112,500 and $337,500 being expensed as general and administrative expenses in the three and nine months ended September 30, 2012. Entry into Guaranty Agreements – Related Party Transaction On May 24, 2012, Liteweisi and Hongxing separately entered into a Guaranty Agreement with Mr. Liang Qiao, an individual residing in the PRC (the “Lender”), Ms. Guo Yun Yao, the Company’s Chairman and CEO and Mr. Chunde Meng, the Company’s COO (Ms. Yao and Mr. Meng jointly, the “Borrowers”) for a loan totaling RMB18 million ($2,863,980) (the “Loan”). The Loan was due on August 23, 2012. Liteweisi and Hongxing were jointly liable for the Loan until the Loan was repaid at which point the guaranty obligation extinguishes. The Loan was repaid in full in September 2012. NOTE 10 – STOCKHOLDERS’ EQUITY On September 13, 2011, the BOD passed a resolution to issue and sell 151,910 restricted shares of common stock of the Company to two investors for $121,528 at $0.80 per share. On September 13, 2011, the BOD passed a resolution to issue 25,000 restricted shares of common stock of the Company to Cody Management in consideration of investor relations services. The stock was valued at $0.71 per share (the market closing price on September 12, 2011). An investor relations expense of $17,750 was recorded during the three months ended September 30, 2011. On September 13, 2011, the BOD passed a resolution to issue options to purchase 400,000 shares of the Company’s common stock at $1.00 per share to three individuals in consideration for investor relations services. The $155,600 fair value of the stock options was calculated using a Black-Scholes option pricing model (“BSOPM”) and the following assumptions: risk-free interest rate of 0.35%; expected stock price volatility of 100%; stock price of $0.71 per share; exercise price of $1.00 per share; and term of 3 years. Effective July 1, 2011, the Company granted stock options to its chief financial officer (“CFO”) and to a director as part of their 2011 compensation package. The number of options and specified terms were formalized pursuant to a unanimous written consent of the BOD dated September 30, 2011, whereby the Company granted 220,000 stock options to its CFO and 75,000 stock options to the director. The exercise price of the options is $0.64, the higher of the market closing price at December 31, 2011 and the market closing price at September 30, 2011. These stock options expire on December 31, 2014. The $116,230 fair value of the stock options was calculated using a BSOPM and the following assumptions: risk-free interest rate of 0.42%; expected stock price volatility of 100%; stock price of $0.64 per share; exercise price of $0.64 per share; and term of 3 years. The $116,230 estimated fair value of these stock options was expensed evenly over the quarters ending September 30 and December 31, 2011. On December 23, 2011, the BOD passed a resolution to issue and sell 193,593 restricted shares of common stock of the Company to three investors for $133,780. F-10 Table of Contents On March 15, 2012, the BOD passed a resolution to issue and sell 156,250 restricted shares of common stock of the Company to one investor for $100,000. On March 15, 2012, the BOD passed a resolution to issue 1,000,000 shares of common stock of the Company to 10 senior managers or key employees as part of compensation for 2012 pursuant to the Plan. The cost is estimated at $450,000 based on market closing price on March 15, 2012 of $0.45. The Company is amortizing these compensation costs evenly throughout 2012. On May 3, 2012, the BOD passed a resolution to issue and sell 222,222 restricted shares of common stock of the Company to two investors for $100,000. NOTE 11 – CONCENTRATION OF CREDIT RISK The Company maintains cash balances in various banks in China. Currently, no deposit insurance system has been set up in China. Therefore, the Company will bear all risk if any of these banks become insolvent. As of September 30, 2012 and December 31, 2011 (audited), the Company’s uninsured cash balances were approximately $7,139,000 and $8,029,000, respectively. NOTE 12– INCOME TAXES The provision for income tax was $617,359 and $614,304 for the three months ended September 30, 2012 and 2011, respectively, and $1,981,871 and $2,082,023 for the nine months ended September 30, 2012 and 2011, respectively, which arose from foreign income tax incurred and or paid to the Chinese tax agent. The Company’s income tax is assessed at 25% of net income. Foreign pretax earnings were $2,480,614 and $2,414,876 for the three months ended September 30, 2012 and 2011, respectively, and $7,930,383 and $8,166,731 for the nine months ended September 30, 2012 and 2011, respectively. Pretax earnings of a foreign subsidiary are subject to US taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-US subsidiaries except to the extent such earnings are indefinitely invested outside the US. At September 30, 2012, approximately $25,993,000 of accumulated unadjusted earnings of non-US subsidiaries was indefinitely invested. At the existing US federal income tax rate, additional taxes of approximately $2,339,000 would have to be provided if such earnings were remitted currently. The Company did not have any significant temporary differences giving rise to deferred tax liabilities as of September 30, 2012 and December 31, 2011 (audited). Reconciliation of the differences between the statutory US Federal income tax rate and the effective rate was as follows: Three Months Ended September 30, Nine Months Ended September 30, US statutory tax rate % Tax rate difference )% )% )% )% Changes in valuation allowance % Effective rate % At September 30, 2012, the Company had US net operating loss carry forwards of approximately $1,504,000. A 100% valuation allowance was recorded against their potential tax benefit due to the uncertainty of its realization. F-11 Table of Contents NOTE 13 – MAJOR CUSTOMERS AND VENDORS For the three months ended September 30, 2012, four customers accounted for 62% of sales. During the comparable period in 2011, four customers accounted for 81% of sales. For the nine months ended September 30, 2012, four customers accounted for 66% of sales. During the comparable period in 2011, five customers accounted for 85% of sales. The percentage of total sales during the three and nine months ended September 30, 2012 and 2011 and accounts receivable balances at the end of the periods to these customers were as follows: Three Months Ended Sept 30, Nine Months Ended Sept 30, Sept 30, Three Months Ended Sept 30, Nine Months Ended Sept 30, Sept 30, Customer % of Sales % of Sales Accounts Receivable Balance % of Sales % of Sales Accounts Receivable Balance A 20
